Title: To George Washington from Colonel Elisha Sheldon, 13 November 1779
From: Sheldon, Elisha
To: Washington, George


        
          Sir
          Stanwich [Fairfield County, Conn.] Novr 13th 1779
        
        As I am called on for a List of the Officers of my Regt to be forwarded to the Board of War, I take the Liberty, previous thereto, to Inform your Excellency that I have but nine Subaltern Officers in my Regt of which Three do the Duty of Adjt Qr M. & Paymaster and of course only six do Duty in the Line. As I have a prospect of filling my Regt with men before the opening of next Campaign, I should be happy in having the Vacancies in my Regt or at any Rate some of them filled as soon as possible. I have lately had sundry application by Gentlemen who are well recommended (and some of them have served in the Army in different Capacities) for appointments. I therefore beg leave to nominate a few Gentlemen in my Return (which I shall forward to Hd Qts. as soon as I hear from your Excellency) as Subalterns in my Regt I would wish to hear from your Excellency on this Head as soon as possible as some of the Gentlemen whom I would wish to have appointed, have a prospect of engaging a number of men for the Regt during the war whose terms of enlistment will soon expire, and will be on their return home. I have the Honor to be with the greatest Respect Your Excellency most obt Hube Sevt
        
          Elisha Sheldon Col. 2d L.D.
        
      